766 N.W.2d 829 (2009)
Gerald H. STERNBERG, Plaintiff-Appellant,
v.
MICHIGAN STATE UNIVERSITY and Their Board of Trustees; Lou Anna K. Simon, President; Ron Mason, Athletic Director; Mr. Poterala, General Counsel; Fred Poston, Vice President for Finance and Operations, and Treasurer; in their official capacities at Michigan State University, and as individuals; and Does 1 Through 100, jointly and severally, Defendants-Appellees.
Docket No. 138674. COA No. 281521.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the January 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.